NO. 07-03-0161-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                      APRIL 24, 2003

                           ______________________________


                       TIMOTHY LAWRENCE MOORE, APPELLANT

                                            V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                NO. 44,846-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                           _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


      Pursuant to a pro se notice of appeal expressing a desire to appeal from a charge

of robbery, this Court assigned the above-referenced cause number. Appellant also filed



      1
          Tex. R. App. P. 47.2(a).
notices of appeal from convictions for burglary of a habitation in cause number 07-03-

0129-CR and for aggravated robbery in cause number 07-03-0130-CR, which appeals

were abated and the causes remanded to the trial court for further proceedings. However,

by his docketing statement in this appeal, appellant indicates the robbery charge was

dropped. Rule 27.1(b) of the Texas Rules of Appellate Procedure provides that a notice

of appeal is ineffective if filed before the trial court makes a finding of guilt or receives a

jury verdict. Thus, there being no finding of guilt on the charge of robbery, the notice of

appeal is ineffective to invoke the jurisdiction of this Court.


       Accordingly, the purported appeal is dismissed for want of jurisdiction.


                                           Don H. Reavis
                                             Justice




                                              2